Exhibit 10.2


MOLINA HEALTHCARE, INC.
Notice of Grant of Stock Option
___________ (the “Participant”) has been granted an option (the “Option”) to
purchase certain shares of Molina Healthcare, Inc. common stock, par value
$0.001 per share (the “Stock”), pursuant to the Molina Healthcare, Inc. 2011
Equity Incentive Plan (the “Plan”). For purposes of this Option and the Stock
Option Agreement incorporated herein by reference (the “Option Agreement”), the
following terms shall have the following meanings:
Grant Date:
___________, ___
Number of Option Shares:
_________ shares of Stock
Exercise Price (per share):
$____
Expiration Date:
_________, ____
Tax Status of Option:
______________



Vested Shares: Except as provided in the Option Agreement and provided that the
Participant’s Service has not terminated prior to any applicable date set forth
below, the number of Vested Shares as of each date set forth below shall be:
Vesting Date
Vested Shares
 
 
Initial Vesting Date:
________, ______
________
 
 
Plus:
 
 
 
On each of the [second] and [third] anniversary of the Grant Date thereafter
until all Option Shares
are Vested Shares


________



By their signatures below, the Company and the Participant each agree that the
Option is governed by this Notice and by the provisions of the Plan and the
Option Agreement, both of which are attached to and made a part of this
document. The Participant acknowledges receipt of a copy of the Plan and the
Option Agreement, represents that the Participant has read and is familiar with
their provisions and hereby accepts the Option subject to all of their terms and
conditions. This Notice may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
    
MOLINA HEALTHCARE, INC.
 
PARTICIPANT
 
 
 
 
 
 
[Name]
 
[Name]
[Title]
 
 

                                    


ATTACHMENTS:    Molina Healthcare, Inc. 2011 Equity Incentive Plan, as amended
through the Grant Date, and Stock Option Agreement



--------------------------------------------------------------------------------






Stock Option Agreement Under the
Molina Healthcare, Inc. 2011 Equity Incentive Plan
Pursuant to the Molina Healthcare, Inc. 2011 Equity Incentive Plan (the “Plan”),
Molina Healthcare, Inc., a Delaware corporation (together with its successors,
the “Company”), hereby grants to the Participant named in the Notice of Grant of
Stock Option attached hereto (the “Notice”) an option to purchase on such dates
as specified herein, all or any part of the number of shares of Stock indicated
in the Notice (the “Option Shares,” and such shares once issued shall be
referred to as the “Issued Shares,” each as adjusted pursuant to Section 5
hereof), at the Exercise Price specified in the Notice, subject to the terms and
conditions set forth in this Stock Option Agreement, the Notice and the Plan.
All capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).
If this Option is designated as an Incentive Stock Option in the Notice, this
Option is intended to qualify as an “incentive stock option” as defined in
Section 422(b) of the Code. To the extent that any portion of this Option does
not so qualify as an Incentive Stock Option or, if this Option is designated as
a Non-Qualified Stock Option in the Notice, it shall be deemed a Non-Qualified
Stock Option. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option (and any requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, the holding period requirements).
1.Vesting and Exercisability.
(a)    No portion of this Option may be exercised until such portion shall have
vested.
(b)    Except as set forth below, this Option shall be exercisable at any time
on and after the Initial Vesting Date and prior to the Expiration Date or
earlier termination of the Option as provided herein and in the Plan, in an
amount not to exceed the number of Vested Shares (determined at the time of
exercise) less the number of shares previously acquired upon exercise of this
Option. In no event shall this Option be exercisable for more than the Number of
Option Shares.
(c)    In the event that the Participant’s Service terminates, this Option may
thereafter be exercised, to the extent it was vested and exercisable on the date
of such termination, until the date specified in Section l (d) hereof. Any
portion of this Option that is not vested on the date of termination of the
Service shall immediately expire and be null and void.
(d)    Subject to the provisions of Section 6 hereof, once any portion of this
Option becomes vested and exercisable, it shall continue to be exercisable by
the Participant or his or her representatives and legatees as contemplated
herein at any time or times prior to the earliest of: (i) the date which is: (A)
twelve (12) months following the date on which the Participant’s Service
terminates due to death or Disability, or (B) three (3) months following the
date on which the Participant’s Service terminates if the termination is due to
any other reason, or (ii) the Expiration Date; provided that, if the
Participant’s Service is terminated for “Cause” (as hereinafter defined), this
Option shall terminate immediately and be null and void effective as of the date
of the action


    

--------------------------------------------------------------------------------





or inaction by the Participant that provided the Company “Cause” to terminate
his or her employment. For purposes hereof, “Cause” shall mean, unless otherwise
defined in Participant’s employment agreement: (i) any material breach by the
Participant of any agreement to which the Participant and the Company (or any
Subsidiary Corporation) are parties, including, but not limited to, any
agreement containing covenants not to compete and covenants relating to the
protection of confidential information and proprietary rights of the Company (or
any Subsidiary Corporation), which breach is not cured pursuant to the terms of
such agreements, (ii) any act (other than retirement) or omission to act by the
Participant which would reasonably be likely to have the effect of injuring the
reputation, business or business relationships of the Company (or any Subsidiary
Corporation) or on the Participant’s ability to perform services for the Company
(or any Subsidiary Corporation), (iii) the Participant’s conviction (including
any pleas of guilty or nolo contendere) of any crime (other than ordinary
traffic violations) which impairs the Participant’s ability to perform his or
her duties, (iv) any material misconduct or willful and deliberate
non-performance of duties by the Participant in connection with the business or
affairs of the Company (or any Subsidiary Corporation), (v) the Participant’s
theft, dishonesty, misrepresentation or falsification of the Company’s (or any
Subsidiary Corporation’s) documents or records, (vi) the Participant’s improper
use or disclosure of the Company’s (or any Subsidiary Corporation’s)
confidential or proprietary information, or (vii) the Participant’s use of the
facilities or premises of the Company (or any Subsidiary Corporation) to conduct
unlawful or unauthorized activities or transactions.
(e)    If designated as an Incentive Stock Option in the Notice, the Participant
understands that in order to obtain the benefits of an incentive stock option
under Section 422 of the Code, subject to any amendments thereof, no sale or
other disposition may be made of Issued Shares within the one (1)-year period
after the day of issuance of such Issued Shares to him or her (i.e., the
exercise date), nor within the two (2)-year period after the grant of this
Option and further that this Option must be exercised, if and to the extent
permitted hereunder, within three (3) months after termination of employment (or
twelve (12) months in the case of Disability). If the Participant disposes of
any such Issued Shares (whether by sale, gift, transfer or otherwise) within
either of these periods, he or she agrees to notify the Company within thirty
(30) days after such disposition. The Participant also agrees to provide the
Company with any information concerning any such dispositions required by the
Company for tax purposes. Further, to the extent that the aggregate Fair Market
Value (determined as of the time that the applicable option is granted) of the
shares of Stock with respect to which all Incentive Stock Options held by the
Participant are exercisable for the first time during any calendar year (under
all option plans of the Company, its Parent and/or its Subsidiaries) exceeds one
hundred thousand dollars ($100,000), such Incentive Stock Options shall
constitute Non-Qualified Stock Options. For purposes of this Section 1(e),
Incentive Stock Options shall be taken into account in the order in which they
were granted. If pursuant to the above, an Incentive Stock Option is treated as
an Incentive Stock Option in part and a Non-Qualified Stock Option in part, the
Participant may designate which portion of the Stock Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Stock Option first.


- 2 -



--------------------------------------------------------------------------------





2.    Exercise of Option.
(a)    The Participant may exercise this Option only by delivering an Option
exercise notice (an “Exercise Notice”) in substantially the form of Appendix A
attached hereto to the Company’s General Counsel or, if none, the Chief
Executive Officer, indicating his or her election to purchase some or all of the
Option Shares which have vested at the time of delivery of such Exercise Notice
(which amount shall be specified in the Exercise Notice), accompanied by payment
in full of the aggregate Exercise Price; provided that, such exercise shall in
no event be effective before receipt by such officer of the Exercise Notice and
the aggregate Exercise Price. Payment of the aggregate Exercise Price for the
Option Shares elected to be purchased by the Participant may be made by one or
more of the following methods:
(i)    in cash, by certified or bank check, or other instrument acceptable to
the Committee in U.S. funds payable to the order of the Company in an amount
equal to the aggregate Exercise Price of such Option Shares;
(ii)    if permitted by the Committee in its sole and absolute discretion, (y)
through the delivery (or attestation to ownership) of shares of Stock with an
aggregate Fair Market Value (as of the date such shares are delivered or
attested to) equal to the aggregate Exercise Price and that have been purchased
by the Participant on the open market or that have been held by the Participant
for at least six (6) months and are not subject to restrictions under any plan
of the Company, or (z) by the Participant delivering to the Company a properly
executed Exercise Notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company in an amount equal to the aggregate Exercise Price; provided that, in
the event the Participant chooses such payment procedure, the Participant and
the broker shall comply with such procedures and enter into such agreements of
indemnity and other agreements as the Committee shall prescribe as a condition
of such payment procedure; or
(iii)    a combination of the payment methods set forth in clauses (i) and (ii)
above.
(b)    Certificates for the Option Shares so purchased will be issued and
delivered to the Participant upon compliance to the satisfaction of the
Committee with all requirements under applicable laws, regulations or rules in
connection with such issuance. Until the Participant shall have complied with
the requirements hereof and of the Plan, including the withholding requirements
set forth in Section 7 hereof, the Company shall be under no obligation to issue
the Option Shares. The determination of the Committee as to such compliance
shall be final and binding on the Participant. The Participant shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any Issued Shares unless and until this Option shall have been
exercised pursuant to the terms hereof and the Company shall have issued and
delivered such Issued Shares to the Participant (as evidenced by an appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company.) Thereupon, the Participant shall have full dividend and other
ownership rights with respect to such Issued Shares, subject to the terms of
this Option Agreement and the Plan.


- 3 -



--------------------------------------------------------------------------------





(c)    The Company shall not be required to issue fractional shares upon the
exercise of this Option.
3.    Subject to Plan.
This Option is subject to all of the terms and conditions set forth in the Plan.
Notwithstanding anything in this Option Agreement or the Notice to the contrary,
to the extent of any conflict between the terms of the Plan, this Option
Agreement and the Notice, the terms of the Plan shall control.
4.    Transferability.
This Option is personal to the Participant and is not transferable by the
Participant in any manner other than by will or by the laws of descent and
distribution; provided that, if this Option is designated as a Non-Qualified
Stock Option, this Option may also be transferred by the Participant, without
consideration for the transfer, to members of his or her immediate family, to
trusts for the benefit of such family members, to partnerships in which such
family members are the only partners or to limited liability companies in which
such family members are the only members (each a “Permitted Transferee”);
provided that, the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of the Plan and this Option Agreement. This
Option may be exercised during the Participant’s lifetime only by the
Participant (or by the Participant’s legal representative or guardian in the
event of the Participant’s incapacity) or by a Permitted Transferee pursuant to
this Section 4. The Participant may elect to designate a beneficiary by
providing written notice of the name of such beneficiary to the Company and may
revoke or change such designation at any time by filing written notice of
revocation or change with the Company. Any such beneficiary may exercise the
Participant’s Option in the event of the Participant’s death to the extent
permitted herein. If the Participant does not designate a beneficiary or if the
designated beneficiary predeceases the Participant, the executor of the
Participant may exercise this Option to the extent permitted herein in the event
of the Participant’s death.
5.    Adjustment Upon Changes in Capitalization.
If, as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the
Company’s capital stock, the outstanding shares of Stock are increased or
decreased or are exchanged for a different number or kind of shares or other
securities of the Company, or additional shares or new or different shares or
other securities of the Company or other non-cash assets are distributed with
respect to such shares of Stock or other securities, or, if, as a result of any
merger, consolidation or sale of all or substantially all of the assets of the
Company, the outstanding shares of Stock are converted into or exchanged for a
different number or kind of shares or other securities of the Company or any
successor entity (or parent or subsidiary thereof), the Committee in its sole
discretion shall make an appropriate or proportionate adjustment in the number
and kind of shares or other securities subject to this Option and the Exercise
Price, without changing the aggregate Exercise Price (i.e., the Exercise Price
multiplied by the number of shares or other securities subject to this Option
shall be the same both before and after any adjustment pursuant to this Section
5); provided that, the adjusted Exercise Price may not be less than the par
value of the Stock. After any such adjustment, all references


- 4 -



--------------------------------------------------------------------------------





herein to Stock or common stock shall be deemed to refer to the security that is
subject to acquisition upon exercise of this Option. The adjustment by the
Committee shall be final, binding and conclusive. No fractional shares of Stock
shall be issued under the Plan resulting from any such adjustment, but the
Committee in its discretion may either make a cash payment in lieu of fractional
shares or round any resulting fractional share down to the nearest whole number.
6.    Certain Transactions.
Upon the effectiveness of a Change in Control (as defined in the Plan), unless
provision is made in connection with the Change in Control for the assumption of
a Participant’s outstanding Award granted hereunder, or the substitution of such
Award with a new Award of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise and/or repurchase prices, as provided in Section 4.2 of
the Plan (the “Assumption”), such Award shall terminate and, if such Award is a
Stock Option, the Participant shall be permitted to exercise such Stock Option
to the extent that it is then vested and exercisable (after giving effect to the
acceleration of vesting provided for in connection with the Change in Control,
if any) for a period of at least ten (10) days prior to the date of such
termination; provided that, the exercise of the portion of such Stock Option
that becomes vested and exercisable in connection with the Change in Control, if
any, shall be subject to and conditioned upon the effectiveness of the Change in
Control. In addition, if no Awards are assumed or substituted for in an
Assumption, this Plan shall terminate upon the effectiveness of such Change in
Control. In the Committee’s sole and absolute discretion, Award agreements may
contain additional terms and conditions, not inconsistent with the foregoing,
that will apply in the event a Change in Control occurs.
7.    Withholding Taxes.
(a)    Payment by Participant. The Participant shall, no later than the date as
of which the exercise of this Option (or, if applicable, the issuance, in whole
or in part, of any Issued Shares, the operation of any law, regulation or rule
providing for the imputation of interest related to this Option or the lapsing
of any restriction with respect to any Issued Shares) gives rise to taxable
income and subjects the Company to a tax withholding obligation, authorize the
Company to withhold from payroll and any other amounts payable to the
Participant or pay to the Company or make arrangements satisfactory to the
Committee for payment of any federal, state, foreign and local taxes required by
law to be withheld with respect to such income.
(b)    Payment in Stock. Subject to approval by the Committee, the Participant
may elect to have the minimum tax withholding obligation satisfied, in whole or
in part, by: (i) authorizing the Company to withhold from shares of Stock to be
issued a number of shares of Stock with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due, or (ii) transferring to the Company shares of Stock owned by the
Participant with an aggregate Fair Market Value (as of the date the withholding
is effected) that would satisfy the withholding amount due. The Fair Market
Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligation shall not exceed the amount determined by the applicable
minimum statutory withholding rates.


- 5 -



--------------------------------------------------------------------------------





8.    Compliance with Legal Requirements.
The grant of this Option and the issuance of shares of Stock upon exercise of
this Option shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. This Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, this Option
may not be exercised unless: (a) a registration statement under the Act shall at
the time of exercise of this Option be in effect with respect to the shares
issuable upon exercise, or (b) the shares issuable upon exercise of this Option
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares hereunder shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of this Option, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
9.    Lock-up Provision.
The Participant and each Permitted Transferee agrees that, if the Company
proposes to offer for sale any shares of Stock pursuant to a secondary offering
and if requested by the Company and any underwriter engaged by the Company for a
reasonable period of time specified by the Company or such underwriter following
the effective date of the registration statement filed with respect to such
offering, the Participant will not, directly or indirectly, offer, sell, pledge,
contract to sell (including any short sale), grant any option to purchase, or
otherwise dispose of any securities of the Company held by him or her (except
for any securities sold pursuant to such registration statement) or enter into
any “Hedging Transaction” (as defined below) relating to any securities of the
Company held by him or her (including, without limitation, pursuant to Rule 144
under the Act or any successor or similar exemptive rule hereinafter in effect).
Notwithstanding the foregoing, such period of time shall not exceed ninety (90)
days. For purposes of this Section 9 “Hedging Transaction” means any short sale
(whether or not against the box) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Stock.
10.    Personal Data.
By signing the Notice, the Participant acknowledges and understands that in
order to perform its requirements under this Option and the Plan, the Company
may process personal data about the Participant, which may or may not be
sensitive personal data. Such data includes, but is not limited to, the
information provided in this Option, the Notice and any other correspondence
received in connection with this Option and any changes thereto, other
appropriate personal and financial data about the Participant and information
about the Participant’s participation in the Plan,


- 6 -



--------------------------------------------------------------------------------





including the timing and extent to which this Option is exercised from time to
time. Further, the Participant hereby authorizes the Company to process any such
personal data, whether or not sensitive, and to transfer any such personal data
outside the country in which Participant works or is employed, including to the
United States. Participant acknowledges that the legal persons for whom the
Participant’s personal data are intended include the Company and any of its
Subsidiaries, the outside plan administrator as selected by the Company from
time to time and any other person or entity that the Company may find
appropriate in its administration of the Plan. The Company hereby informs the
Participant of his or her right to access and correction of his or her personal
data by contacting the Company’s local Human Resources representative.
11.    Non-Solicitation.
By signing the Notice, the Participant acknowledges and agrees that during the
period of Participant’s Service with the Company (or any Subsidiary
Corporation), and for a period of one (1) year after termination of
Participant’s Service for any reason, with or without Cause, Participant shall
not directly or indirectly, either alone or in concert with others, solicit,
entice, or encourage the hiring of any employee of the Company (or any
Subsidiary Corporation) unless such person was involuntarily terminated or laid
off by the Company (or any Subsidiary Corporation).
12.    Confidentiality.
By signing the Notice, the Participant agrees to keep and maintain in strict
confidence all confidential and proprietary information of the Company (or any
Subsidiary Corporation) during and after the term of employment by the Company,
and to never directly or indirectly make known, divulge, reveal, furnish, make
available, or use any confidential information (except in the course of regular
authorized duties on behalf of the Company or any Subsidiary Corporation).
Participant’s obligations of confidentiality hereunder shall survive termination
of Participant’s Service regardless of any actual or alleged breach by the
Company (or any Subsidiary Corporation) in connection with such termination,
until and unless any such confidential information shall have become, through no
fault of Participant, generally known to the public or unless Participant is
required by law to make disclosure (after giving the Company or any Subsidiary
Corporation notice and an opportunity to contest such requirement).
Participant’s obligations under this Section are in addition to and not in
limitation or preemption of all other obligations of confidentiality which
Participant has to the Company under general legal or equitable principles. All
documents and other property including or reflecting confidential information
furnished to Participant by the Company or otherwise acquired or developed by
the Company shall at all times be the property of the Company (or any Subsidiary
Corporation). Upon termination of employment, Participant shall return to the
Company (or any Subsidiary Corporation) any such documents or other property
(including copies, summaries, or analyses of the foregoing) of the Company (or
any Subsidiary Corporation) which are in Participant’s possession, custody, or
control.
13.    Miscellaneous Provisions.
(a)    Administration. All questions of interpretation concerning this Option
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in this
Option.


- 7 -



--------------------------------------------------------------------------------





(b)    Employment Rights. The grant of this Option does not confer upon the
Participant any right to continued Service with the Company or any Subsidiary
Corporation or interfere in any way with the right of the Company or any
Subsidiary Corporation to terminate the Participant’s Service at any time.
Payments you receive pursuant to this Option Agreement shall not be considered
to be part of your compensation for purposes of determining benefits under any
other employee benefit plan or arrangement provided by the Company or any
subsidiary or affiliate thereto.
(c)    Equitable Relief. The parties hereto agree and declare that legal
remedies may be inadequate to enforce the provisions of this Option Agreement
and that equitable relief, including specific performance and injunctive relief,
may be used to enforce the provisions of this Option Agreement.
(d)    Change and Modifications. The Committee may terminate or amend the Plan
or this Option at any time; provided, that, except as provided in Section 3(c)
of the Plan in connection with a Change in Control, no such termination or
amendment may adversely affect this Option without the consent of the
Participant unless such termination or amendment is necessary to comply with any
applicable law, rule or regulation or, to the extent that this Option is
designated as an Incentive Stock Option, is required to enable this Option to
continue to qualify as an Incentive Stock Option.
(e)    Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to
conflict of laws principles thereof.
(f)    Headings. The headings used herein are intended only for convenience in
finding the subject matter and do not constitute part of the text of this Option
Agreement and shall not be considered in the interpretation of this Option
Agreement.
(g)    Integrated Agreement. This Option Agreement, the Notice and the Plan
constitute the entire understanding and agreement between the Participant and
the Company with respect to the subject matter contained herein and supersedes
any prior agreements, understandings, restrictions, representations or
warranties among the Participant and the Company with respect to such subject
matter except as provided for herein. To the extent contemplated herein, the
provisions of this Option Agreement shall survive any exercise of this Option
and shall remain in full force and effect.
(h)    Saving Clause. If any provision of this Option Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.
(i)    Notices. All notices, requests, consents and other communications shall
be in writing and be deemed given when delivered personally, by telex or
facsimile transmission, or two (2) days after deposit in the mail if mailed by
first class registered or certified mail, postage prepaid, or one (1) business
day after deposit with a nationally recognized overnight carrier. Notices


- 8 -



--------------------------------------------------------------------------------





to the Company or the Participant shall be addressed to such address or
addresses as may have been furnished by such party in writing to the other.
(j)    Benefit and Binding Effect. This Option Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their respective
successors, permitted assigns, and legal representatives. The Company has the
right to assign this Option Agreement and such assignee shall become entitled to
all the rights of the Company hereunder to the extent of such assignment.






- 9 -



--------------------------------------------------------------------------------






Appendix A
STOCK OPTION EXERCISE NOTICE
Molina Healthcare, Inc.
 
 
 
300 University Ave., Suite 100
 
 
 
Sacramento, California 95825
 
 
 
Fax: 916-646-4572
 
Date:
 
 
 
 
 

Pursuant to the terms of the Notice of Grant of Stock Option dated ___________,
___ and the Stock Option Agreement granted pursuant to the Molina Healthcare,
Inc. 2011 Equity Incentive Plan and entered into by Molina Healthcare, Inc. and
_____________ (the Participant) on such date, I hereby exercise such Option by
including herein or arranging for payment in the amount of $__________
representing the aggregate exercise price for _____________ shares of Molina
Healthcare, Inc. common stock, all of which have vested in accordance with the
Notice of Grant of Stock Option. I hereby authorize withholding or otherwise
will make adequate provision for federal, state, and local tax withholding
obligations of the Company, if any, that arise in connection with the Option.
I acknowledge that the shares are being acquired in accordance with and subject
to the terms, provisions and conditions of the Plan, the Notice of Grant of
Stock Option and the Option Agreement, copies of which I have received and
carefully read and understand, to all of which I hereby expressly assent.
Unless I otherwise direct you to deliver to me a physical share certificate, the
electronic delivery instructions for the exercised shares are as follows:
Brokerage Firm: ______________________________
DTC Participant Number: _______________________


Account Number: _____________________________


Contact Name: _______________________________


Contact Email Address: _________________________


Phone Number: _______________________________


I hereby represent that I am purchasing the shares of common stock for my own
account and not with a view to any sale or distribution thereof.
 
Sincerely yours,
 
 
 
Name:



